Exhibit 10.2

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

BY AND AMONG

BJ’S WHOLESALE CLUB HOLDINGS, INC.,

GREEN EQUITY INVESTORS V, L.P.,

GREEN EQUITY INVESTORS SIDE V, L.P.,

BEACON COINVEST LLC AND

CVC BEACON LP

JULY 2, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. REGISTRATION RIGHTS.

     1  

Section 1.01

   Requested Registration      1  

Section 1.02

   Company Registration.      4  

Section 1.03

   Company Control      5  

Section 1.04

   Expenses of Registration; Cooperation.      6  

Section 1.05

   Registration Procedures      6  

Section 1.06

   Indemnification.      8  

Section 1.07

   Information by the Stockholders      10  

Section 1.08

   “Market Stand-off” Agreement      10  

Section 1.09

   Transfer of Registration Rights      10  

Section 1.10

   Access      10  

Section 1.11

   Termination.      11  

ARTICLE II. REPRESENTATIONS; WARRANTIES AND COVENANTS

     11  

Section 2.01

   Representations and Warranties of the Stockholders.      11  

Section 2.02

   Representations and Warranties of the Company.      12  

Section 2.03

   Entitlement of the Company and the Stockholders to Rely on Representations
and Warranties.      12  

ARTICLE III. INTERPRETATION OF THIS AGREEMENT.

     13  

Section 3.01

   Defined Terms      13  

Section 3.02

   Directly or Indirectly      16  

Section 3.03

   Governing Law      16  

Section 3.04

   Section Headings      16  

ARTICLE IV. MISCELLANEOUS

     16  

Section 4.01

   Notices.      16  

Section 4.02

   Successors and Assigns      18  

Section 4.03

   Entire Agreement      18  

 

i



--------------------------------------------------------------------------------

Section 4.04

   Amendment and Waiver.      18  

Section 4.05

   Business Opportunities; No Recourse.      18  

Section 4.06

   Severability      19  

Section 4.07

   Counterparts      19  

Section 4.08

   Submission to Jurisdiction; Waiver of Jury Trial      19  

Section 4.09

   Specific Performance      19  

Section 4.10

   Conflict with Organizational Documents      20  

Section 4.11

   No Third Party Liability      20  

Section 4.12

   Stockholder Acting as Creditor      20  

Section 4.13

   Indemnification      20  

Schedule A - LGP Investors

  

Schedule B - CVC Investors

  

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (the “Agreement”), dated as of
July 2, 2018, by and among BJ’S WHOLESALE CLUB HOLDINGS, INC., a Delaware
corporation (the “Company”), the investment funds listed on Schedule A hereto
(collectively, “LGP”) and the entity listed on Schedule B hereto (“CVC” and CVC,
together with LGP, the “Stockholders”).

RECITALS

WHEREAS, the Company (in the name of its predecessor company, Beacon Holding
Inc.) entered into that certain Merger Agreement, dated as of June 28, 2011, by
and among BJ’s Wholesale Club, Inc., a Delaware corporation (“BJs”), the Company
and Beacon Merger Sub Inc., a Delaware corporation (the “Transitory
Subsidiary”), pursuant to which the Transitory Subsidiary merged with and into
BJs (the “Merger”), with BJs being the surviving entity of the Merger and a
wholly-owned subsidiary of the Company;

WHEREAS, the closing of the Merger took place on September 30, 2011 and the
original Stockholders Agreement of the Company (in the name of its predecessor
company, Beacon Holding Inc.) was dated as of such date (the “Original
Agreement”);

WHEREAS, on the date hereof immediately following the execution of this
Agreement, the Company will price an initial public offering of shares of its
common stock (such shares of common stock, the “Common Stock”, and such initial
public offering, the “IPO”) pursuant to an Underwriting Agreement dated as of
the date hereof;

WHEREAS, in connection with the IPO, the parties hereto desire to provide for
certain registration rights and other matters for the period on and after the
date hereof and to amend and restate the Original Agreement in its entirety
pursuant to this Agreement; and

WHEREAS, if the IPO is not promptly consummated, the parties hereto will amend
and restate this Agreement to the form of the Original Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

ARTICLE I.

REGISTRATION RIGHTS.

Section 1.01 Requested Registration; Covered Sales; Access.

(a) Request for Registration.

(i) Following the occurrence of the IPO, subject to Section 1.08, a Stockholder
(in such capacity, an “Initiating Investor”) may elect to cause the Company to
effect a Registration with respect to all or a part of the Registrable
Securities held by such Initiating Investor on Form S-1 (or any successor form)
in an amount greater than $25 million dollars (an “S-1 Demand”). In the event
such Initiating Investor provides



--------------------------------------------------------------------------------

notice to the Company of its election to cause an S-1 Demand, the Company will
(A) promptly give written notice of the proposed Registration to the other
Stockholder; and (B) as soon as practicable, use its commercially reasonable
efforts to effect such Registration (including, without limitation, filing
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities of the Initiating Investor as are specified in such
request, together with all or such portion of the Registrable Securities of the
other Stockholder joining in such request as are specified in a written request
of such other Stockholder received by the Company within fifteen (15) Business
Days after written notice from the Company is given under Section 1.01(a)(i)(A)
above.

(ii) If the Company shall receive from an Initiating Investor, at any time after
the Company is eligible to register Registrable Securities on Form S-3, a
written request that the Company effect a Registration with respect to all or a
part of the Registrable Securities held by such Initiating Investor on Form S-3
in an amount greater than five million dollars ($5,000,000), the Company will
(A) promptly give written notice of the proposed Registration to the other
Stockholder, and (B) as soon as practicable, use its commercially reasonable
efforts to effect such Registration (including, without limitation, filing
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities of the Initiating Investor as are specified in such
request, together with all or such portion of the Registrable Securities of the
other Stockholder joining in such request as are specified in a written request
of the other Stockholder received by the Company within fifteen (15) Business
Days after written notice from the Company is given under Section 1.01(a)(ii)(A)
above; provided that the Company shall not be obligated to effect, or take any
action to effect, any such Registration pursuant to this Section 1.01(a)(ii)
after the Company has effected three (3) such Registrations requested by such
Initiating Investor pursuant to this Section 1.01(a)(ii) during the previous
twelve (12) month period.

(iii) If the Registration pursuant to Section 1.01(a)(ii) is for an offering to
be made on a continuous basis pursuant to Rule 415 under the Securities Act (or
any successor provisions) (a “Shelf Registration”), the Company shall use
reasonable best efforts to maintain continuously in effect, supplement and
amend, if necessary, the Shelf Registration, as required by the instructions
applicable to such registration form or by the Securities Act, until there are
no remaining Registrable Securities.

(iv) If at any time, the Shelf Registration ceases to be effective, the Company
shall file, not later than 30 days after such prior Shelf Registration ceased to
be effective, and use its reasonable best efforts to cause to become effective a
new Shelf Registration as soon as practicable. If, after any Shelf Registration
has become effective, it is interfered with by any stop order, injunction or
other order or requirement

 

2



--------------------------------------------------------------------------------

of the SEC or other governmental agency or authority, the Company shall use its
reasonable best efforts to prevent the issuance of any stop order suspending the
effectiveness of the Shelf Registration or of any order preventing or suspending
the use of any prospectus and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment.

(b) Underwriting.

(i) If an Initiating Investor intends to distribute the Registrable Securities
covered by its request by means of an underwriting, it shall so advise the
Company as a part of its request made pursuant to Section 1.01(a) or prior to
the takedown of any Registrable Securities registered pursuant to
Section 1.01(a)(ii) and in each case the Initiating Investor shall have the
right to select the managing underwriter or underwriters to administer the
Registration; provided that such managing underwriter or underwriters shall be
acceptable to each Stockholder participating in such Registration (in each such
Stockholder’s sole discretion) if both Stockholders are participating in such
Registration, or solely to the Initiating Investor if the other Stockholder is
not participating in such Registration.

(ii) If the Stockholder that is not an Initiating Investor requests inclusion of
Registrable Securities in any Registration or underwriting contemplated by
Section 1.01(a), the Initiating Investor may condition such offer on such other
Stockholder’s acceptance of the further applicable provisions of this Article I.
The Initiating Investor whose Registrable Securities are to be included in such
Registration shall (together with the other Stockholder proposing to distribute
its Registrable Securities through such underwriting) complete and execute all
questionnaires, indemnities, powers of attorney and other documents required for
such underwriting and enter into an underwriting agreement in customary form,
with the representative of the underwriter or underwriters selected for such
underwriting.

(iii) Notwithstanding any other provision of this Section 1.01, if, in any
Registration contemplated by Section 1.01(a), the managing underwriter advises
the Company and the Stockholders in writing that marketing factors require a
limitation on the number of Registrable Securities to be underwritten, the
number of Registrable Securities included in the Registration by the Initiating
Investor and the other Stockholder shall in each case be reduced on a pro rata
basis (based on the number of Registrable Securities proposed to be included in
such Registration), by such minimum number of Registrable Securities as is
necessary to comply with such request. No Registrable Securities or any other
securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such Registration. If the other
Stockholder who has requested inclusion in such Registration as provided above
disapproves of the terms of the underwriting (including the terms of any
indemnification required of such other Stockholder in the underwriting agreement
related to such Registration), such Person may elect to withdraw therefrom by
written notice to the Company, the underwriter and the Initiating Investor. The
securities so withdrawn shall also be withdrawn from Registration.

 

3



--------------------------------------------------------------------------------

(c) Coordination of Covered Sales. Following the IPO, the Stockholders will use
commercially reasonable efforts to coordinate any Covered Sales (any such
transfer, a “Coordination Transfer”) of Registrable Securities held by them in
accordance with this Section 1.01(c). Prior to any such Coordination Transfer,
the applicable Stockholder (the “Notifying Investor”) shall provide the other
Stockholder with at least five (5) days prior written notice (a “Coordination
Notice”) of the Notifying Investor’s intention to Transfer Registrable
Securities held by it in a Covered Sale. The Coordination Notice is intended to
permit all Stockholders electing to Transfer Registrable Securities held by them
at such time to coordinate the timing and process for Transferring such
Registrable Securities in an orderly fashion. Subject to the foregoing
provisions of this Section 1.01(c), the Stockholder receiving a Coordination
Notice shall be entitled to effect Coordination Transfers of a number of
Registrable Securities held by it equal to such Stockholder’s Pro Rata Portion.
Each Coordination Notice shall specify (i) the earliest time at which such
Stockholder intends to commence a Covered Sale pursuant to this Section 1.01(c),
and (ii) to the extent the Covered Sale is a Rule 144 Transfer, (A) whether such
a Covered Sale will commence a new measurement period for purposes of the Rule
144 group volume limit or is part of a continuing measurement period previously
commenced by another Coordination Notice related to a Rule 144 Transfer, and
(B) the volume limit for each Stockholder for that measurement period,
determined as of its commencement. In the event that the Stockholder receiving a
Coordination Notice agrees to forego its full Pro Rata Portion of any Covered
Sale by written notice to the applicable Initiating Investor, the remainder
shall be reallocated to the Notifying Investor in like manner. The obligations
with respect to Covered Sales set forth in this Section 1.01(c) shall no longer
be applicable at such time as either CVC (and its Permitted Transferees) or LGP
(and its Permitted Transferees) ceases to own at least ten percent (10%) of the
outstanding Shares.

Section 1.02 Company Registration.

(a) Following the consummation of the IPO, if the Company shall determine to
Register any of its Equity Securities either for its own account (other than a
Registration (x) relating solely to employee stock or benefit plans,
(y) relating solely to a Commission Rule 145 transaction, or (z) on any
registration form which does not permit secondary sales or does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities) or for the
account of other holders of Equity Securities of the Company or to sell
registered securities from a Shelf Registration in an underwritten offering, the
Company will:

(i) promptly give to each Stockholder a written notice thereof;

(ii) promptly give to each Stockholder a written notice of any underwriting of a
shelf takedown; and

(iii) include in such Registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by the
Stockholders within fifteen (15) days after receipt of the last written notice
from the Company described in clause (i) above; provided that in the case of a
shelf takedown

 

4



--------------------------------------------------------------------------------

such request shall be made in time to be included in the shelf takedown. Such
written request may specify all or a part of the Stockholder’s Registrable
Securities.

(b) Underwriting.

(i) If the Registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise the
Stockholders as a part of the written notice given pursuant to
Section 1.02(a)(i). In such event, the right of each Stockholder to include its
Registrable Securities in such Registration pursuant to this Section 1.02 shall
be conditioned upon such Stockholder’s participation in such underwriting and
the inclusion of such Stockholder’s Registrable Securities in the underwriting
to the extent provided herein. Each Stockholder whose Registrable Securities are
to be included in such Registration shall (together with the Company) agree to
sell such Stockholder’s Registrable Securities on the basis provided in any
customary underwriting arrangements approved by the Company and complete and
execute all customary questionnaires, power of attorney, indemnities and other
documents, in each case in customary form, required for such underwriting
arrangements and enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected for underwriting by
the Company.

(ii) Notwithstanding any other provision of this Section 1.02, if the
representative of the underwriter or underwriters determines that marketing
factors require a limitation on the number of Registrable Securities to be
underwritten, the representative may (subject to the allocation priority set
forth below) exclude from such Registration and underwriting some or all of the
Registrable Securities which would otherwise be underwritten pursuant hereto.
The Company shall so advise all Stockholders requesting Registration, and the
number of Registrable Securities that may be included in the Registration and
underwriting by each of the Stockholders shall be reduced, on a pro rata basis
(based on the number of Registrable Securities proposed to be in included in
such Registration), by such minimum number of shares as is necessary to comply
with such limitation. For the avoidance of doubt, none of the Equity Securities
being Registered by the Company for its own account shall be excluded. If any of
the Stockholders disapproves of the terms of any such underwriting, it may elect
to withdraw therefrom by written notice to the Company and the underwriter. Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.

Section 1.03 Company Control. The Stockholders shall not be permitted to sell
any securities pursuant to Section 1.01 or Section 1.02 at any time that the
board of directors of the Company determines in good faith that it would be
materially detrimental to the Company or its stockholders for sales of
securities to be made; provided that all Stockholders shall be treated
consistently in connection with each such determination; and provided further,
that the Company shall promptly notify each Stockholder in writing of any such
action and provided further, that any such delay may not last more than sixty
(60) days and such delays may not be in effect more than one hundred and twenty
(120) days during any three hundred and sixty-five (365) day period.

 

5



--------------------------------------------------------------------------------

Section 1.04 Expenses of Registration; Cooperation.

(a) All Registration Expenses incurred in connection with any Registration,
qualification or compliance pursuant to this Article I shall be borne by the
Company, except that the costs and expenses of more than one special counsel to
any Stockholder shall be borne by such Stockholder.

(b) The Company and its Subsidiaries and their respective directors and officers
shall cooperate with the Stockholders (including, but not limited to,
participation in any “road-show” or similar equity marketing meetings and the
preparation of the materials related thereto) and use their commercially
reasonable efforts to consummate such Registration in a timely manner.

Section 1.05 Registration Procedures. In the case of each Registration effected
by the Company pursuant to this Article I, the Company will keep the
Stockholders, as applicable, advised in writing as to the initiation of each
Registration and as to the completion thereof. At its expense, the Company will,
subject to the terms of this Article I:

(a) keep such Registration that has become effective continuously current and
effective, and not subject to any stop order, injunction or other similar order
or requirement of the Commission, until the earlier of (x) the expiration of the
Required Period and (y) the date on which all Registrable Securities covered by
such Registration (i) have been disposed of pursuant to such Registration or
(ii) cease to be Registrable Securities; provided that, notwithstanding the
foregoing provisions of this Section 1.05(a), with respect to a Shelf
Registration that has become effective, the Company shall comply with
Section 1.01(a)(iv) with respect to such Shelf Registration. In the event of any
stop order, injunction or other similar order or requirement of the Commission
or any other governmental or regulatory authority relating to any Registration,
the Required Period for such Registration will be extended by the number of days
during which such stop order, injunction or similar order or requirement is in
effect. No request for Registration for purposes of Section 1.01(a) shall be
deemed to have been effected while (x) such Registration is interfered with by
any stop order, injunction or other order or requirement of the Commission or
other governmental or regulatory authority or (y) the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such Registration are not satisfied other than by reason of a wrongful act,
misrepresentation or breach of such applicable underwriting agreement by the
Initiating Investor;

(b) furnish such number of prospectuses, offer documents and other documents
incident thereto as each of the Stockholders, as applicable, from time to time
may reasonably request;

(c) notify each Stockholder of Registrable Securities covered by such
Registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or other applicable law of the happening of
any event as a result of which the

 

6



--------------------------------------------------------------------------------

prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(d) furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(i) an opinion and negative assurance letter, dated as of such date, of the
counsel representing the Company for the purposes of such Registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to a majority in interest of the
Stockholders participating in such Registration, addressed to the underwriters,
if any, and to the Stockholders participating in such Registration and (ii) a
letter, dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
and reasonably satisfactory to a majority in interest of the Stockholders
participating in such Registration, addressed to the underwriters, if any, and
if permitted by applicable accounting standards, to the Stockholders
participating in such Registration;

(e) before filing any registration statement, prospectus, offer document and
other documents incident or any amendments or supplements thereto, the Company
shall furnish to and afford each Stockholder covered by such document, and its
advisors, and the managing underwriters, if any, a reasonable opportunity to
review and comment on copies of all such documents (including copies of all
exhibits thereto) proposed to be filed;

(f) make available upon reasonable advance notice for inspection by any
Stockholder of such Registrable Securities, any underwriter participating in any
such distribution and any attorney, accountant or other professional retained by
any such Stockholder or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company as shall be reasonably
necessary to enable them to conduct a “reasonable” investigation for purposes of
Section 11(a) of the Securities Act and other applicable antifraud and
securities laws and cause the Company’s officers, directors and employees to
make available for inspection all information reasonably requested by such
Stockholders in connection with such Offer Document;

(g) use its commercially reasonable efforts to cause all Registrable Securities
covered by a Registration to be listed or qualified for trading on any stock
exchange or quotation service on which the Company’s outstanding Shares are
listed or qualified for trading;

(h) cooperate with each Stockholder and the managing underwriter, if any,
participating in the disposition of such Registrable Securities in connection
with any filings required to be made with the Financial Industry Regulatory
Authority or any other analogous regulation; and

(i) use its commercially reasonable efforts to take all other steps reasonably
necessary to effect the Registration, qualification, offering and sale of the
Registrable

 

7



--------------------------------------------------------------------------------

Securities covered by a Registration contemplated hereby and enter into any
other customary agreements and take such other actions, including participation
in “roadshows”, as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities.

Section 1.06 Indemnification.

(a) To the extent permitted by law, the Company will indemnify each of the
Stockholders, as applicable, each of its officers, directors and partners, and
each Person controlling each of the Stockholders, with respect to each
Registration which has been effected pursuant to this Article I, and each
underwriter for such Stockholders, if any, and each person who controls any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any of the following (each, a
“Violation”): (x) any untrue statement (or alleged untrue statement) of a
material fact contained in any marketing materials, prospectus, offering
circular or other document (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance, (y) any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (z) any violation by the Company of the Securities Act or the
Exchange Act or any rule or regulation thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
such Registration, qualification or compliance; and will reimburse each of the
Stockholders, each of its officers, directors and partners, and each Person
controlling each of the Stockholders, each such underwriter and each Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action; provided that the Company will not be liable in any
such case to any Stockholder, underwriter or controlling person to the extent
that any such claim, loss, damage, liability or expense arises out of or is
based upon a Violation which occurs in reliance upon information furnished to
the Company by the Stockholder, underwriter or controlling person seeking to be
indemnified, where such information is specifically provided in writing for use
in such prospectus, offering circular or other document.

(b) Each of the Stockholders will, if Registrable Securities held by it are
included in the securities as to which such Registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter, each other Stockholder and each of their officers, directors, and
partners, and each person controlling such other Stockholder against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other offering document made in writing by such Stockholder for the express
purpose of inclusion in such registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements by such Stockholder therein not misleading, and will reimburse the
Company and such other Stockholder, directors, officers, partners, persons,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any

 

8



--------------------------------------------------------------------------------

such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Stockholder
and stated to be specifically for use therein; provided, however, that the
obligations of each of the Stockholders hereunder shall be limited to an amount
equal to the net proceeds to such Stockholder of securities sold in such
offering as contemplated herein.

(c) Each party entitled to indemnification under this Section 1.06 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party);
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Article I except to the extent the Indemnifying Party is materially
prejudiced thereby. No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

(d) If the indemnification provided for in this Section 1.06 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

9



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering contemplated by this
Agreement are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.

Section 1.07 Information by the Stockholders. Each of the Stockholders holding
securities included in any Registration shall furnish to the Company such
information regarding such Stockholder and the distribution proposed by such
Stockholder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any Registration, qualification or
compliance referred to in this Article I.

Section 1.08 “Market Stand-off” Agreement.

(a) Each of the Stockholders agrees not to sell or otherwise Transfer or dispose
of any Registrable Securities held by such Stockholder, if requested by the
Company and an underwriter of Equity Securities of the Company, for a period not
longer than, (i) with respect to the IPO, the one hundred and eighty (180) day
period following the consummation of the IPO or (ii) following the IPO, the
longer of (x) the ninety (90) day period following the consummation of the
applicable Registration and (y) the period requested by an underwriter with
respect to the applicable Registration (which period shall in no event exceed
one hundred and eighty (180) days following the consummation of such
Registration); provided that if such offering includes a primary underwritten
offering by the Company, all directors and substantially all officers of the
Company enter into similar agreements; and provided further that if such
offering does not include a primary underwritten offering by the Company, the
Stockholders shall only be required to enter into such agreements if such
Stockholder is selling shares in connection with such offering. Any waiver
provided by the Company or an underwriter of Equity Securities of the Company
with respect to the obligations set forth in the immediately preceding sentence
shall apply to the other Stockholder on a pro rata basis (based on the number of
Registrable Securities proposed to be sold by the Stockholders in such
Registration).

(b) If requested by the underwriters, the Stockholders shall execute a separate
agreement to the foregoing effect. The Company may impose stop-transfer
instructions with respect to the shares (or securities) subject to the foregoing
restriction until the end of said period. The provisions of this Section 1.08
shall be binding upon any Transferee who acquires Registrable Securities.

Section 1.09 Transfer of Registration Rights. The registration rights set forth
in this Article I may be assigned, in whole or in part, to any Permitted
Transferee (who shall be bound by all obligations of this Agreement), provided
that such rights of assignment will in no event be deemed to enlarge, alter or
otherwise expand the rights of any Stockholder set forth in Section 1.01 or
Section 1.02.

Section 1.10 Access. Upon the request of a Stockholder, so long as such
Stockholder holds Registrable Securities, such Stockholder and any
representatives of such Stockholder shall have (i) reasonable access (at
reasonable times and upon reasonable notice) to

 

10



--------------------------------------------------------------------------------

all executive officers and accountants of the Company and its Subsidiaries and
(ii) reasonable access (at reasonable times and upon reasonable notice) to all
premises, properties, books, records (including tax records), contracts,
financial and operating data and information and documents pertaining to the
Company and its Subsidiaries and shall be entitled to make copies of such books,
records, contracts, data, information and documents as such Stockholder or its
representatives may reasonably request.

Section 1.11 Termination. The registration rights set forth in this Article I
shall not be available to any Stockholder if all of the Registrable Securities
held by such Stockholder have been sold in a registration pursuant to the
Securities Act or pursuant to Rule 144.

ARTICLE II.

REPRESENTATIONS; WARRANTIES AND COVENANTS

Section 2.01 Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants, severally and not jointly, and
solely on its own behalf, to each other Stockholder and to the Company that on
the date hereof:

(a) Existence; Authority; Enforceability. Such Stockholder has the necessary
power and authority to enter into this Agreement and to carry out its
obligations hereunder. Such Stockholder is duly organized and validly existing
under the laws of its jurisdiction of organization, and the execution of this
Agreement, and the consummation of the transactions contemplated herein, have
been authorized by all necessary corporate or other action, and no other act or
proceeding, corporate or otherwise, on its part is necessary to authorize the
execution of this Agreement or the consummation of any of the transactions
contemplated hereby. This Agreement has been duly executed by such Stockholder
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and any
implied covenant of good faith and fair dealing.

(b) Absence of Conflicts. The execution and delivery by such Stockholder of this
Agreement and the performance of its obligations hereunder do not and will not
(i) conflict with, or result in the breach of any provision of the constitutive
documents of such Stockholder; (ii) result in any violation, breach, conflict,
default or event of default (or an event which with notice, lapse of time, or
both, would constitute a default or event of default), or give rise to any right
of acceleration or termination or any additional payment obligation, under the
terms of any material contract, agreement or permit to which such Stockholder is
a party or by which such Stockholder’s assets or operations are bound or
affected; or (iii) violate, in any material respect, any law applicable to such
Stockholder.

(c) Consents. Other than any consents that have already been obtained, no
governmental consent, waiver, approval, authorization, exemption, registration,
license or declaration is required to be made or obtained by such Stockholder in
connection with (a) the execution, delivery or performance of this Agreement or
(b) the consummation of any of the transactions contemplated herein.

 

11



--------------------------------------------------------------------------------

Section 2.02 Representations and Warranties of the Company. The Company hereby
represents and warrants to each Stockholder that on the date hereof:

(a) Existence; Authority; Enforceability. The Company has the necessary power
and authority to enter into this Agreement and to carry out its obligations
hereunder. The Company is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary corporate or other action, and no other act or proceeding on its
part is necessary to authorize the execution of this Agreement or the
consummation of any of the transactions contemplated hereby. This Agreement has
been duly executed by the Company and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and any implied covenant of good faith and fair dealing.

(b) Absence of Conflicts. The execution and delivery by the Company of this
Agreement and the performance of its obligations hereunder do not and will not
(i) conflict with, or result in the breach of any provision of the
organizational documents of the Company or any of its Subsidiaries; (ii) result
in any violation, breach, conflict, default or event of default (or an event
which with notice, lapse of time, or both, would constitute a default or event
of default), or give rise to any right of acceleration or termination or any
additional payment obligation, under the terms of any material contract,
agreement or permit to which the Company or any of its Subsidiaries is a party
or by which the Company’s or any of its Subsidiaries’ assets or operations are
bound or affected; or (iii) violate, in any material respect, any law applicable
to the Company or any of its Subsidiaries.

(c) Consents. Other than any consents that have already been obtained, no
governmental consent, waiver, approval, authorization, exemption, registration,
license or declaration is required to be made or obtained by the Company or any
of its Subsidiaries in connection with (a) the execution, delivery or
performance of this Agreement and the issuance of the Shares issued on the date
hereof or (b) the consummation of any of the transactions contemplated herein.

Section 2.03 Entitlement of the Company and the Stockholders to Rely on
Representations and Warranties. The foregoing representations and warranties may
be relied upon by the Company and by the Stockholders in connection with the
entering into of this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE III.

INTERPRETATION OF THIS AGREEMENT.

Section 3.01 Defined Terms. As used in this Agreement, the following terms have
the respective meaning set forth below:

(a) “Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such first
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.

(b) “Agreement” shall have the meaning set forth in the preamble.

(c) “BJs” shall have the meaning set forth in the recitals.

(d) “Business Day” shall mean any day other than Saturday, Sunday or any other
day on which banking institutions in New York are required or authorized to be
closed for the transaction of normal banking business

(e) “Commission” shall mean the U.S. Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

(f) “Common Stock” shall have the meaning set forth in the recitals.

(g) “Company” shall have the meaning set forth in the preamble.

(h) “Coordination Notice” shall have the meaning set forth in Section 1.01(c).

(i) “Covered Sale” means any Transfer of Registrable Securities, other than
pursuant to Section 1.01(a), Section 1.01(b) or Section 1.02 of this Agreement
or to a Permitted Transferee.

(j) “CVC” shall have the meaning set forth in the preamble.

(k) “CVC Fund Indemnitors” shall have the meaning set forth in Section 4.13(b).

(l) “CVC Indemnitees” shall have the meaning set forth in Section 4.13(b).

(m) “Equity Securities” shall mean (a) any Shares, preferred stock or other
capital stock of the Company or any Subsidiary, as the case may be, (b) any
security convertible, or exchangeable, with or without consideration, into any
Shares or other capital stock of the Company or any Subsidiary, as the case may
be (including any option, warrant or other right to subscribe for or purchase
such a convertible security), (c) any security carrying or linked to any

 

13



--------------------------------------------------------------------------------

option, warrant or other right to subscribe for or purchase any Shares or other
capital stock of the Company or any Subsidiary or (d) any such option, warrant
or other right. All references to Equity Securities held by any Stockholder
includes Equity Securities now owned or hereafter acquired (whether or not now
authorized, issued or outstanding).

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(o) “Indemnified Party” shall have the meaning set forth in Section 1.06.

(p) “Indemnifying Party” shall have the meaning set forth in Section 1.06.

(q) “Initiating Investor” shall mean CVC or LGP, in its capacity as an initiator
of a Registration of Registrable Securities in accordance with Section 1.01(a).

(r) “IPO” shall have the meaning set forth in the recitals.

(s) “LGP” shall have the meaning set forth in the preamble.

(t) “LGP Fund Indemnitors” shall have the meaning set forth in Section 4.13(a).

(u) “LGP Indemnitees” shall have the meaning set forth in Section 4.13(a).

(v) “Merger” shall have the meaning set forth in the recitals.

(w) “Notifying Investor” shall have the meaning set forth in Section 1.01(c).

(x) “Organizational Documents” shall mean the certificate of incorporation and
by-laws of the Company.

(y) “Original Agreement” shall have the meaning set forth in the recitals.

(z) “Permitted Transferee” shall mean any Affiliate of LGP or CVC, as the case
may be; provided that (i) any Permitted Transferee of LGP shall be treated as
LGP for all purposes hereof, and (ii) any Permitted Transferee of CVC shall be
treated as CVC for all purposes hereof

(aa) “Person” shall mean an individual, partnership, joint-stock company,
corporation, limited liability company, trust or unincorporated organization,
and a government or agency or political subdivision thereof.

(bb) “Pro Rata Portion” means, with respect to any Stockholder, the aggregate
number of Registrable Securities to be transferred, multiplied by such
Stockholder’s

 

14



--------------------------------------------------------------------------------

percentage ownership of Registrable Securities held by all Stockholders;
provided, however, that in any Rule 144 Transfer the Registrable Securities to
be transferred shall be deemed to be the maximum aggregate number of Registrable
Securities held by the Stockholders that are then permitted to be sold by the
Stockholders as a group in accordance with Rule 144.

(cc) “Register”, “Registered” and “Registration” shall mean a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement.

(dd) “Registrable Securities” shall mean all Shares and all Shares issued or
issuable upon conversion of any warrants or options held by any holder of
Shares, provided, that, a Registrable Security shall cease to be a Registrable
Security as such time as the holder thereof is entitled to sell such Registrable
Security within six (6) months under Rule 144(k) or Regulation S of the
Securities Act or otherwise without restriction under the Securities Act.

(ee) “Registration Expenses” shall mean all expenses incurred by the Company in
compliance with Section 1.01 and Section 1.02 hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, fees and expenses of counsel for the
Stockholders, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of the Company, which shall be paid in any event by the
Company).

(ff) “Required Period” shall mean one hundred and eighty (180) days following
the first day of effectiveness of such Registration.

(gg) “Rule 144” means Rule 144 under the Securities Act.

(hh) “Rule 144 Transfer” means any transfer conducted in accordance with Rule
144.

(ii) “S-1 Demand” shall have the meaning set forth in Section 1.01(a).

(jj) “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

(kk) “Shares” shall mean all shares of Common Stock.

(ll) “Stockholders” shall have the meaning set forth in the preamble.

(mm) “Subsidiaries” shall mean when used with respect to any Person, means any
other Person of which (a) in the case of a corporation, at least (i) a majority
of the equity and (ii) a majority of the voting interests are owned or
controlled, directly or indirectly, by such first Person, by any one or more of
such first Person’s Subsidiaries, or by such first Person and one or more of
such first Person’s Subsidiaries or (b) in the case of any Person other than a
corporation, such first Person, one or more of such first Person’s Subsidiaries,
or such first

 

15



--------------------------------------------------------------------------------

Person and one or more of such first Person’s Subsidiaries (i) owns a majority
of the equity interests thereof and (ii) has the power to elect or direct the
election of a majority of the members of the governing body thereof.

(nn) “Transfer” shall mean any sale, transfer, conveyance, assignment, pledge,
encumbrance, hypothecation or other disposition in one transaction or a series
of related transactions (including by merger, consolidation, operation of law or
otherwise); and “Transferred”, “Transferee”, “Transferability”, and “Transferor”
shall each have a correlative meaning. For the avoidance of doubt, a sale,
transfer, conveyance, assignment, pledge, encumbrance, hypothecation or other
disposition of a controlling interest in any Stockholder, in each case directly
or through the sale, transfer, conveyance, assignment, pledge, encumbrance,
hypothecation or other disposition of a controlling interest, whether through a
stock sale or otherwise, in any ultimate or intermediate parent entity of such
Stockholder, shall constitute a “Transfer” for purposes of this Agreement, as if
such interest was a direct interest in the Company; provided, however that with
respect to any Stockholder organized for the business purpose of, or whose sole
business purpose is, the holding of Equity Securities (a “Holding Company”), any
sale, transfer, conveyance, assignment, pledge, encumbrance, hypothecation or
other disposition of any interest in any such Stockholder or any ultimate or
intermediate parent entity of such Stockholder (solely to the extent that such
entity is a is also a Holding Company), shall in each case constitute a
“Transfer” for purposes of this Agreement.

(oo) “Transitory Subsidiary” shall have the meaning set forth in the recitals.

(pp) “Violation” shall have the meaning set forth in Section 1.06(a).

(qq) “Voting Agreement” shall mean the Voting Agreement of even date hereof
between CVC and LGP, as the same may be amended, supplemented or otherwise
modified.

Section 3.02 Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

Section 3.03 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State.

Section 3.04 Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

ARTICLE IV.

MISCELLANEOUS

Section 4.01 Notices.

 

16



--------------------------------------------------------------------------------

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or sent by electronic mail or facsimile, or mailed by
overnight courier or by registered or certified mail, postage prepaid:

 

To the

Company:

  

BJ’s Wholesale Club Holdings, Inc.

c/o Leonard Green & Partners, L.P.

11111 Santa Monica Blvd., #2000

Los Angeles, CA 90025

Attn: Jonathan A. Seiffer (seiffer@leonardgreen.com)

          J. Kristofer Galashan (galashan@leonardgreen.com)

Facsimile: (310) 954-0404

 

and

 

c/o CVC Capital Partners Advisory (US), Inc.

One Maritime Plaza, Suite 1610

San Francisco, CA 94111

Attn: Cameron Breitner (CBreitner@cvc.com)

          Nishad Chande (nchande@cvc.com)

Facsimile: (415) 520-2312

To CVC:

  

CVC Beacon LLC

c/o CVC Capital Partners Advisory (US), Inc.

One Maritime Plaza, Suite 1610

San Francisco, CA 94111

Attn: Cameron Breitner (CBreitner@cvc.com)

          Nishad Chande (nchande@cvc.com)

Facsimile: (212) 265-6375

with a copy to:

  

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Howard A. Sobel (Howard.Sobel@lw.com)

          Paul Kukish (Paul.Kukish@lw.com)

Facsimile: (212) 751-4864

To LGP:

  

c/o Leonard Green & Partners, L.P.

11111 Santa Monica Blvd., #2000

Los Angeles, CA 90025

Attn: Jonathan A. Seiffer (seiffer@leonardgreen.com)

          J. Kristofer Galashan (galashan@leonardgreen.com)

Facsimile: (310) 954-0404

 

17



--------------------------------------------------------------------------------

with a copy to:

  

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Howard A. Sobel (Howard.Sobel@lw.com)

         Paul Kukish (Paul.Kukish@lw.com)

Facsimile: (212) 751-4864

or at such other address and to the attention of such other person as the
Stockholder may designate by written notice to the Company.

(b) Any notice so addressed shall be deemed to be received: if delivered by hand
or facsimile, on the date of such delivery; if mailed by overnight courier, on
the first Business Day following the date of such mailing; and if mailed by
registered or certified mail, on the third Business Day after the date of such
mailing.

Section 4.02 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties.

Section 4.03 Entire Agreement. This Agreement and the Voting Agreement
constitute the entire understanding of the parties hereto relating to the
subject matter hereof and supersede all prior understandings among such parties.

Section 4.04 Amendment and Waiver. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, with (and only with) the
written consent of the Company and each of the Stockholders. No waiver of any
breach shall be deemed to be a further or continuing waiver of such breach or a
waiver of any other or subsequent breach. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.

Section 4.05 Business Opportunities; No Recourse.

(a) None of the Stockholders nor any of their respective Affiliates shall have
any obligation to present any business opportunity to the Company or any of its
subsidiaries, even if the opportunity is one that the Company or any of its
subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so, and no such Person shall
be liable to the Company or any of its subsidiaries or any Stockholder for
breach of any fiduciary or other duty, as a Stockholder, by reason of the fact
that such Person pursues or acquires such business opportunity, directs such
business opportunity to another Person or fails to present such business
opportunity, or information regarding such business opportunity, to the Company
or any of its subsidiaries.

(b) Notwithstanding anything that may be expressed or implied in this Agreement,
and notwithstanding the fact that certain of the parties may be partnerships or
limited

 

18



--------------------------------------------------------------------------------

liability companies, each party hereto covenants, agrees and acknowledges that
no recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement shall be had against any former, current or
future directors, officers, agents, Affiliates, employees, general or limited
partners, members, managers or stockholders of any party hereto or any of their
successors or permitted assignees or any former, current or future directors,
officers, agents, Affiliates, employees, general or limited partners, members,
managers or stockholders of any of the foregoing, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law or otherwise, for any
obligation of any party hereto under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

Section 4.06 Severability. In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not affect the remaining
provisions of this Agreement which shall remain in full force and effect.

Section 4.07 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or pdf format), each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

Section 4.08 Submission to Jurisdiction; Waiver of Jury Trial EACH PARTY HERETO
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF DELAWARE AND OF ANY DELAWARE STATE COURT FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
STOCKHOLDERS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 4.09 Specific Performance. The Company and the Stockholders hereby
acknowledge and agree that it is impossible to measure in money the damages
which will accrue to the parties hereto by reason of the failure of any party
hereto to perform any of its obligations set forth in this Agreement and that,
in the event of any such failure, an aggrieved party will be irreparably damaged
and will not have an adequate remedy at law. Any such party shall, therefore, be
entitled (in addition to any other remedy to which such party may be entitled at
law or in equity) to injunctive relief, including specific performance, to
enforce such obligations, without the posting of any bond and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

 

19



--------------------------------------------------------------------------------

Section 4.10 Conflict with Organizational Documents. In the event of any
conflict between the terms and conditions of this Agreement and the
Organizational Documents, the terms and conditions of this Agreement shall
control. The parties shall cooperate to take any actions necessary to ensure
that the Organizational Documents conform to the terms and conditions of this
Agreement.

Section 4.11 No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto.

Section 4.12 Stockholder Acting as Creditor. Nothing in this Agreement shall
impair or otherwise affect any Stockholder’s rights as a creditor of the Company
or any of its Subsidiaries or in any other relationship with the Company, any of
its Subsidiaries or any other Stockholder.

Section 4.13 Indemnification.

(a) Any director, officer, employee or agent of the Company entitled to
indemnification, advancement of expenses and/or insurance, pursuant to this
Agreement or the Organizational Documents of the Company and that is an officer,
employee, partner or advisor of LGP or any of their Affiliates (each such
person, a “LGP Indemnitee”), may have certain rights to indemnification,
advancement of expenses and/or insurance provided by or on behalf of LGP and/or
their Affiliates (collectively, the “LGP Fund Indemnitors”). Notwithstanding
anything to the contrary in this Agreement, the Organizational Documents of the
Company or otherwise: (i) the Company is the indemnitor of first resort (i.e.,
the Company’s obligations to each LGP Indemnitee are primary and any obligation
of the LGP Fund Indemnitors to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by each LGP Indemnitee are
secondary), (ii) the Company will be required to advance the full amount of
expenses incurred by each LGP Indemnitee and will be liable for the full amount
of all liabilities, expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and required by this Agreement,
without regard to any rights each LGP Indemnitee may have against the LGP Fund
Indemnitors, and (iii) the Company irrevocably waives, relinquishes and releases
the LGP Fund Indemnitors from any and all claims against the LGP Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. Notwithstanding anything to the contrary in this Agreement, the
Organizational Documents of the Company or otherwise, no advancement or payment
by the LGP Fund Indemnitors on behalf of a LGP Indemnitee with respect to any
claim for which such LGP Indemnitee has sought indemnification or advancement of
expenses from the Company will affect the foregoing and the LGP Fund Indemnitors
will have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of such LGP Indemnitee
against the Company. The LGP Fund Indemnitors are express third-party
beneficiaries of the terms of this Section 4.13(a).

 

20



--------------------------------------------------------------------------------

(b) Any director, officer, employee or agent of the Company entitled to
indemnification, advancement of expenses and/or insurance, pursuant to this
Agreement or the Organizational Documents of the Company and that is an officer,
employee, partner or advisor of CVC or any of their Affiliates (each such
person, a “CVC Indemnitee”), may have certain rights to indemnification,
advancement of expenses and/or insurance provided by or on behalf of CVC and/or
their Affiliates (collectively, the “CVC Fund Indemnitors”). Notwithstanding
anything to the contrary in this Agreement, the Organizational Documents of the
Company or otherwise: (i) the Company is the indemnitor of first resort (i.e.,
the Company’s obligations to each CVC Indemnitee are primary and any obligation
of the CVC Fund Indemnitors to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by each CVC Indemnitee are
secondary), (ii) the Company will be required to advance the full amount of
expenses incurred by each CVC Indemnitee and will be liable for the full amount
of all liabilities, expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and required by this Agreement,
without regard to any rights each CVC Indemnitee may have against the CVC Fund
Indemnitors, and (iii) the Company irrevocably waives, relinquishes and releases
the CVC Fund Indemnitors from any and all claims against the CVC Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. Notwithstanding anything to the contrary in this Agreement, the
Organizational Documents of the Company or otherwise, no advancement or payment
by the CVC Fund Indemnitors on behalf of a CVC Indemnitee with respect to any
claim for which such CVC Indemnitee has sought indemnification or advancement of
expenses from the Company will affect the foregoing and the CVC Fund Indemnitors
will have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of such CVC Indemnitee
against the Company. The CVC Fund Indemnitors are express third-party
beneficiaries of the terms of this Section 4.13(b).

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first above written.

 

BJ’S WHOLESALE CLUB HOLDINGS, INC. By:  

/s/ Graham N. Luce

  Name: Graham N. Luce   Title: Senior Vice President, Secretary STOCKHOLDERS:
GREEN EQUITY INVESTORS V, L.P. By:   GEI Capital V, LLC, its General Partner By:
 

/s/ Jonathan A. Seiffer

  Name: Jonathan A. Seiffer   Title: GREEN EQUITY INVESTORS SIDE V, L.P. By:  
GEI Capital V, LLC, its General Partner By:  

/s/ Jonathan A. Seiffer

  Name: Jonathan A. Seiffer   Title: BEACON COINVEST LLC By:  

/s/ Jonathan A. Seiffer

  Name: Jonathan A. Seiffer   Title:

[BJ’s Wholesale Club Holdings, Inc. – Signature Page to the Amended and Restated
Stockholders Agreement]

 

22



--------------------------------------------------------------------------------

CVC BEACON LP

 

By:   CVC Beacon GP LLC, its general partner By:  

/s/ Cameron Breitner

  Name: Cameron Breitner   Title: President and Assistant Secretary

[BJ’s Wholesale Club Holdings, Inc. – Signature Page to the Amended and Restated
Stockholders Agreement]

 

23



--------------------------------------------------------------------------------

SCHEDULE A

LGP Investors

 

Stockholder

   Common Stock  

Green Equity Investors V, L.P.

     32,472,664  

Green Equity Investors Side V, L.P.

     9,741,018  

Beacon Coinvest LLC

     1,323,000  

Total

     43,536,682  

 

24



--------------------------------------------------------------------------------

SCHEDULE B

CVC Investors

 

Stockholder

   Common Stock  

CVC Beacon LP

     43,536,682  

Total

     43,536,682  

 

25